Citation Nr: 1551042	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for residuals of a head injury with post-concussion syndrome and prior history of an anxiety disorder, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in New York, New York.  This case was previously remanded in August 2014 for further development.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of eligibility for benefits under the FDC program has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary in order to evaluate the Veteran's claim.

In January 2015, the RO requested a TBI examination and opinion, pursuant to the remand directives of the August 2014 Board remand.  The examination was scheduled for June 2015, and the Veteran failed to report for the examination.  The Veteran's claims file contains no evidence that the RO informed the Veteran of his scheduled examination.  Although "there is no requirement for that document to be contained in the record for the presumption of regularity to apply," Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010), because of the nature of the Veteran's injury and the fact that the Veteran's most recent examination for TBI is over three years old, the Board believes a remand is prudent, to afford the Veteran a second opportunity to appear for a VA examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA TBI examination to ascertain the severity of the service-connected disability.  The record must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed. 

All three areas of dysfunction (i.e., cognitive, emotional/behavioral (including psychiatric), and physical) must be evaluated and all pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines, which may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that have resulted from the head injury. The examiner should perform neuropsychiatric testing with regard to the Veteran's anxiety disorder and any other psychiatric condition present. 

The examiner should identify all conditions residual to the head injury and any conditions resulting from such residuals. The examiner should also provide an opinion as to the current severity of any such conditions identified as associated with the head injury residuals. The examiner should also specifically address the Veteran's complaints and report of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from his traumatic brain injury residuals. 

The examiner must provide a complete rationale for all findings and opinions.

2. The RO/AMC should review the medical report obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

3. The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record. If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





